DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 Applicant’s amendment and response dated April 28, 2022 in responding to the Office Action of February 23, 2022 provided in the rejection of all previous pending claims 1-13.
Claims 1, 4, 5, 7, 8, 11, and 12 have been amended.
Claims 6 and 13 have been cancelled.
Claim 14 has been newly added.
 Thus, claims 1-5, 7-12, and 14 are pending for examination. 
Allowable Subject Matter
3.	Claims 1-5, 7-12, and 14 are allowed, which re-number as 1-12.
4.	The following is an Examiner’s statement of reasons for allowance:
 The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “ store user information indicating a plurality of users of a plurality of datacenters and device information in which identification information for identifying an attribute of a device, a model of the device, and firmware version information of the device are associated with each other for each of a plurality of devices disposed in the plurality of datacenters by the plurality of users; and a processor coupled to the memory and configured to: specify firmware version information  for each of a plurality of target devices of which models are identical disposed in the plurality of datacenters by a user of the plurality of users based on the user information and the device information stored in the memory, and execute update processing for firmware of at least one of the plurality of target devices based on the specified firmware version information.” as limitations recited in as such manners as in independent claim 1, or variants thereof, in all other independent claims .
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, the pending claims are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192